Title: To George Washington from Captain Josiah Stoddard, 15 October 1778
From: Stoddard, Josiah
To: Washington, George


          
            Sr
            Bedford [N.Y.] Octobr 15. 1778.
          
          The very unhappy Situation of Elisha Smith now under Sentence of Death for Desertion &c. renders him an Object of great Pity, & induces me to ask of Your Excelly some mitigation of his punisht.
          I do not hope to avail myself merely of Your Excellencys well known Clemency, but only beg leave to Suggest, that possibly a less Severe fate might Satisfy the Spirit of the Law & his Usefulness be continued in some Department from which his Escape wou’d be impracticable.
          This is the first time he ever appeard before a Court of any kind—he has served the Country ever Since the War began, distinguishd himself at the Battle of Trenton & has been my Waiter near Eight months, & has ever behaved with Uniform Integrity—This Desertion was unpremeditated & Urgd on by Patterson his Accomplice as appears by some inhabitants & the first moment of his reflection determond him to Return—He is only Nineteen Years of Age, unhackny’d in Villany & of a corrigable Temper, which make him less desirably an Object of public Justice.
          If these or any more Obvious Considerations Shoud incline Your Excellency to extend Mercy the wretched Boy shou’d hope for so timely An interposition as to Anticipate the Execution which I am told is  
            
            
            
            fixd for Saturday. I Remain with the higest Respect Your Excelys most Obed. & hume Servt
          
            Jos. Stoddard Capt. 2. Regt Drags.
          
        